Name: 2008/763/EC: Commission Decision of 29 September 2008 establishing, pursuant to Directive 2006/66/EC of the European Parliament and of the Council, a common methodology for the calculation of annual sales of portable batteries and accumulators to end-users (notified under document number C(2008) 5339) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  environmental policy;  information technology and data processing;  electronics and electrical engineering
 Date Published: 2008-10-01

 1.10.2008 EN Official Journal of the European Union L 262/39 COMMISSION DECISION of 29 September 2008 establishing, pursuant to Directive 2006/66/EC of the European Parliament and of the Council, a common methodology for the calculation of annual sales of portable batteries and accumulators to end-users (notified under document number C(2008) 5339) (Text with EEA relevance) (2008/763/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2006/66/EC of the European Parliament and of the Council of 6 September 2006 on batteries and accumulators and waste batteries and accumulators and repealing Directive 91/157/EEC (1), and in particular point (b) of Article 10(4) thereof, Whereas: (1) The annual sales of portable batteries and accumulators to end-users should be expressed as the weight of the portable batteries and accumulators placed on the market in the territory of the Member State in the year concerned, excluding any portable batteries and accumulators that have left the territory of that Member State in that year before being sold to end-users. (2) Member States should base the calculation of annual sales of portable batteries and accumulators to end-users on collected data. Statistically significant estimates based on the collected data may also be used for the calculation. (3) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18(1) of Directive 2006/12/EC of the European Parliament and the Council (2), HAS ADOPTED THIS DECISION: Article 1 1. Member States shall calculate the annual sales of portable batteries and accumulators to end-users in a given year, as the weight of portable batteries and accumulators placed on the market in the territory of the Member State in the year concerned, excluding any portable batteries and accumulators that have left the territory of that Member State in that year before being sold to the end-users. 2. The placing on the market of each battery shall be counted once. Article 2 The calculation provided for in Article 1 shall be based on collected data or statistically significant estimates based on collected data. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 September 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 266, 26.9.2006, p. 1. (2) OJ L 114, 27.4.2006, p. 9.